Helvetia Asset Recovery




                        Fourth Court of Appeals
                              San Antonio, Texas
                                  September 15, 2014

                                  No. 04-14-00012-CV

                                    Burton KAHN,
                                      Appellant

                                           v.

                       HELVETIA ASSET RECOVERY INC.,
                                  Appellee

               From the 407th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2013-CI-18355
                      Honorable Karen H. Pozza, Judge Presiding


                                    ORDER
       Appellant's unopposed first motion for extension of time to file an en banc
reconsideration is hereby GRANTED.

      It is so ORDERED on September 15, 2014.

                                                       PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court